Citation Nr: 1529824	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to January 1966 and from September 1967 to November 1985.  His military awards and decorations include the Combat Infantryman Badge. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the June 2013 statement of the case addressed eight additional claims.  However, in an August 2013 VA Form 9, the Veteran limited his appeal to the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a left knee disorder, and he did not perfect an appeal as to the other issues.  Therefore, those claims are no longer in appellate status, and no further consideration is necessary.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The merits of the underlying claim for service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1986 decision, the RO denied service connection for a left knee disorder.  The Veteran was notified of that decision and of his appellate rights in a March 1986 letter, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the March 1986 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The March 1986 decision, which denied service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the March 1986 decision is new and material, and the claim for entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1986 decision letter, the RO denied service connection for a left knee disorder, noting that the Veteran failed to report for a VA examination.  In so doing, the RO noted a lack of medical evidence upon which to evaluate the claim.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the March 1986 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Board does note that copies of service treatment records were received since the March 1986 decision.  However, these records are merely duplicative of the service treatment records that were considered at the time of the prior decision.  Accordingly, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen the claim.

The evidence received since the March 1986 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In particular, the new evidence includes x-ray findings which reveal left knee degenerative joint disease and osteopenia.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, as it shows a current disability that was previously demonstrated by the evidence then of record.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a left knee disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.  


REMAND

The Veteran was afforded a VA examination in September 2011 at which time he was diagnosed with degenerative arthritis of the left knee joint.  The VA examiner opined that the Veteran's current left knee degenerative joint disease is more likely than not age-related.  The examiner provided no other rationale for his opinion.  There was no discussion of the service treatment records documenting a partial tear of the left knee capsule and spurring of the left intercondyle notch.  The examiner also did not address subsequent treatment for left knee symptoms that were noted in the service records.  Moreover, in rendering this opinion, the examiner appears to have relied on the absence of any documentation of left knee complaints until 2008, but he did not explain the significance of this gap in time or how left knee degenerative joint disease generally develops or presents.   Therefore, the Board finds that an additional medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the case should be returned to the September 2011 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any left knee disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left knee disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

In rendering this opinion, the examiner should discuss the in-service treatment for a twisting injury to the left knee in September 1971.  He or she should also consider the September 1976 in-service treatment for ongoing left knee pain following the initial left knee injury. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


